Citation Nr: 0715040	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-24 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a detached 
retina of the left eye due to cataract surgery at a 
Department of Veterans Affairs (VA) facility in January 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from September 1973 to May 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for a 
detached retina in the left eye due to surgery at a VA 
facility in January 1998.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he developed a detached retina in the 
left eye due to the cataract surgery at a VA facility in 
January 1998.  He asserts that the implant was not put in 
correctly, ultimately resulting in a detached retina and 
vision loss.  

The Board notes that it obtained an opinion from a VA 
physician in October 2003.  Although that physician 
apparently reviewed the operation report, it has not been 
associated with the claims folder.  

Additionally, while the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for compensation under 38 U.S.C.A. 
§ 1151, he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Thus, on remand 
the RO should provide corrective notice in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
        
Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for 

action as follows:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if 
compensation under 38 U.S.C.A. § 1151 is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain the January 1998 
operation report from the VA Medical 
Center in Providence, Rhode Island, as 
well as all progress reports following 
the surgery.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



